Citation Nr: 1031386	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain with arthritis.  

2.  Entitlement to service connection for a neck disorder, as 
secondary to the service-connected lumbosacral strain with 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to May 
1970 and from January 1972 to February 1987.

This appeal to the Board of Veterans' Appeals (Board) comes from 
a November 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

As a matter of background, the Board notes that, in a February 
1971 rating action, the RO denied service connection for a neck 
disorder.  The Veteran did not appeal that decision, and the 
determination became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  In the current 
appeal, the Veteran continues to claim entitlement to service 
connection for a neck disorder, but now does so on a secondary 
basis.  In the February 1971 rating action, however, the RO did 
not address this legal theory of entitlement (e.g., secondary 
service connection claim).  Indeed, service connection was not in 
effect for any disability at that time.  Moreover, since the 
February 1971 rating decision, service connection has been 
established for lumbosacral strain with arthritis.  Because the 
Veteran has limited his argument to principles of secondary 
service connection, the Board will analyze the claim solely on 
that basis.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine 
disability is more disabling than the current 10 percent 
evaluation reflects.  

Review of the claims folder reveals that Veteran had not been 
afforded a VA orthopedic examination since 2006.  In addition, 
recent medical evidence suggests, that his lumbar spine 
disability may have increased in severity.  Of particular 
significance is an April 2009 operative report, which shows the 
Veteran underwent a small foraminotomy of L3-4 with fusion of L3 
to 4.  Given that there may have been a significant change in his 
lumbar spine disability and to ensure that the record reflects 
its current severity, the Board finds that a more contemporaneous 
examination is needed.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  The 
examination should include a review of the Veteran's claims file 
and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any significant 
pertinent interval medical history since his examination in 2006.  

In addition, the Veteran is seeking service connection for a neck 
disorder as secondary to his service-connected lumbar spine 
disability.

Of record are records of VA and private outpatient treatment 
sessions and examination which include radiological findings of 
multilevel degenerative changes of the cervical spine.  In 
September 2006, a VA examiner concluded that there was no 
evidence that the Veteran's cervical spine condition was due to 
his service-connected lumbar spine disability.  Although the VA 
examiner opined with respect to the etiology of the Veteran's 
cervical spine disorder, he did not sufficiently address the 
question of whether the Veteran has additional disability 
resulting from aggravation of the non-service-connected cervical 
spine disorder by his service-connected lumbar spine disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 
C.F.R. § 3.310(a) authorizes a grant of service connection not 
only for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a service-
connected disability).  

Accordingly, a definitive medical opinion on the question of 
whether there has been aggravation of the Veteran's non-service-
connected neck disorder caused by his service-connected 
lumbosacral strain with arthritis is needed.  See Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in Allen.  
The RO will need to assess the claim with consideration of the 
regulatory amendment in this appeal.

Moreover, any additional relevant records of VA or private 
treatment that are not currently of record should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional VCAA 
notice with regard to his claim for service 
connection for a neck disorder, asserted to 
be secondary to the service-connected 
lumbosacral strain with arthritis.  Such 
notice should include, in particular, the 
criteria for the grant of a secondary 
service connection claim.  

2.  Also, ask the Veteran to provide any 
medical records, not already in the claims 
file, pertaining to treatment or evaluation 
of his lumbar and cervical spine 
disabilities and to provide the identifying 
information and any necessary authorization 
to enable the AMC/RO to obtain such 
evidence on his behalf.  All pertinent 
records should be obtained.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform him and request that he obtain and 
submit it.  If any records are unavailable, 
do not exist, or further attempts to obtain 
them would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).

3.  The Veteran should undergo VA 
neurological and orthopedic examinations of 
his spine.  The neurological examination 
should be conducted first, and that 
examination report made available to the VA 
orthopedic examiner in conjunction with 
that examination of the Veteran.  The 
claims file must be made available to each 
physician designated to examine the 
Veteran, and each examination report should 
include discussion of his documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  Each examiner 
should set forth all examination findings, 
together with the rationale for the 
comments and opinions expressed.

a) The neurologist should describe all 
neurological manifestations and 
symptomatology and offer an opinion as 
to whether the Veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbosacral strain 
with arthritis.

b) The orthopedic examiner should 
conduct range of motion testing of the 
lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He/she should 
also render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the lumbar spine.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the Veteran likely experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate 
whether the Veteran's limitation of 
motion is comparable to ankylosis of 
the spine and, if so, whether such is 
favorable or unfavorable, and the 
extent of such impairment.

c) Considering all neurological and 
orthopedic examination findings, the 
orthopedist should provide findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IDS) and 
specifically, comment on the existence 
and frequency of any of the Veteran's 
incapacitating episodes (i.e., a 
period of acute signs and symptoms due 
to IDS that requires bed rest 
prescribed by a physician and 
treatment by a physician).  The 
examiner should opine whether, over 
the last 12-month period, the 
Veteran's incapacitating episodes had 
a total duration of at least two 
weeks.

d) The orthopedist should also provide 
an opinion as to the effect that the 
service-connected lumbosacral strain 
with arthritis has, if any, on the 
Veteran's employment and daily life.  
Moreover, the orthopedist should 
render an opinion as to whether the 
disability alone causes marked 
interference with employment, or the 
need for frequent periods of 
hospitalization.  The conclusions of 
the orthopedist should reflect review 
of the claims folder, and the 
discussion of pertinent evidence.  

e) With regard to the cervical spine, 
the orthopedist should elicit from the 
Veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  All indicated tests and 
studies should be performed, and the 
examiner should review the results of 
any testing prior to completing the 
report.  Complete diagnoses should be 
provided.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's service-connected 
lumbosacral strain with arthritis 
causes or aggravates any diagnosed 
neck disorder.  If the neck disorder 
cannot be regarded as having been 
aggravated by the lumbar spine 
disability, the examiner should 
specifically indicate so.  

Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.  

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issues on appeal.  If any of the 
benefits sought on appeal remain denied, 
furnish the Veteran and his representative 
an appropriate supplemental statement of 
the case containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence as well as the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


